CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm included under the caption of “Independent Registered Public Accounting Firm” and “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. We also consent to the incorporation by reference of our reports dated January 29, 2013 on the financial statements and financial highlights of The Cushing MLP Premier Fund and The Cushing Royalty Energy Income Fund as of and for the periods ended November 30, 2012 in the Post-Effective Amendment Number 13 to the Registration Statement (Form N-1ANo. 333-167481). /s/ Ernst & Young LLP Dallas, Texas March 25, 2013
